Citation Nr: 9905885	
Decision Date: 03/02/99    Archive Date: 03/11/99

DOCKET NO.  99-01 647	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Whether attorney fees from past-due benefits may be awarded 
pursuant to the terms of the April 8, 1996, attorney fee 
agreement.


ATTORNEY FOR THE BOARD

Raymond F. Ferner, Counsel 


INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from the Department of Veterans Affairs (VA) 
Regional Office (RO) in Louisville, Kentucky.  The veteran 
had active service from May 1942 to November 1945.  


FINDINGS OF FACT

1.  The Board entered a final decision affirming the RO's 
denial of a reopening of the veteran's claim for service 
connection for PTSD on November 30, 1995; a notice of 
disagreement was received by the VA with respect to that 
claim after November 18, 1988; and the veteran's attorney was 
retained on April 8, 1996, within one year of the date of the 
Board's decision.

2.  The written fee agreement signed by the veteran and his 
attorney in April 1996 provided that 20 percent of any past-
due benefits was to be paid by the VA to the veteran's 
attorney.

3.  An October 1998 rating decision resulted in past-due 
benefits being payable to the veteran for the time period 
between March 28, 1991 and October 30, 1998.  


CONCLUSION OF LAW

The requirements for payment of attorney fees from past due 
benefits, for the period of time from March 28, 1991, to 
October 30, 1998, pursuant to the April 8, 1996, attorney fee 
agreement have been met.  38 U.S.C.A. § 5904 (West 1991); 
38 C.F.R. § 20.609 (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A determination of eligibility for attorney fees paid by the 
VA from past-due benefits requires:  (1) A final decision 
promulgated by the Board, (2) a notice of disagreement 
pertaining to that decision dated on or after November 18, 
1988, and (3) the retention of counsel not later than one 
year after the date of the Board's decision.  See 38 U.S.C.A. 
§ 5904(c); 38 C.F.R. § 20.609(c).  

In this case, the Board promulgated a final decision that 
affirmed the RO's denial of a reopening of the veteran's 
claim for service connection for post-traumatic stress 
disorder on November 30, 1995.  A notice of disagreement 
pertaining to that decision was received by the RO in 
February 1992.  The record also reflects that the veteran and 
his attorney entered into a contingent fee agreement on 
April 8, 1996, to represent the veteran in connection with 
his claim for service connection for PTSD.  That agreement 
provided that 20 percent of past-due benefits was to be paid 
to the attorney for representation.  

Based on this evidence, the Board finds that the April 8, 
1996 attorney fee agreement satisfied the eligibility 
requirements under 38 U.S.C.A. § 5904(c) and 38 C.F.R. 
§ 20.609(c).  Clearly the record includes a final decision 
promulgated by the Board, a notice of disagreement pertaining 
to that decision dated after November 18, 1988, and 
documentation reflecting the retention of counsel with a 
contingent fee agreement within one year of the Board's 
decision.  

Following additional development requested by the Board in an 
October 31, 1997 remand, a rating decision dated October 30, 
1998 granted service connection for a generalized anxiety 
disorder (claimed as PTSD) and assigned a 10 percent 
evaluation for the period of time from March 28, 1991, to the 
date of the rating decision.  A December 22, 1998 letter to 
the veteran and his attorney indicated that past-due benefits 
payable to the veteran by virtue of the October 1998 rating 
decision had been computed at $14,726, and that 20 percent of 
that amount, $2,945.20 had been withheld as representing the 
maximum attorney fee payable from those past-due benefits.  
Accordingly, the Board finds and concludes that attorney fees 
based on past-due benefits are payable for the period of time 
from March 28, 1991 to October 30, 1998. 


ORDER

Attorney fees may be awarded from past-due benefits pursuant 
to the April 8, 1996, attorney fee agreement for the time 
period from March 28, 1991 to October 30, 1998.  



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals

